EXHIBIT 10.2

SECOND AMENDMENT TO

MANAGEMENT AGREEMENT

THIS SECOND AMENDMENT TO MANAGEMENT AGREEMENT (the “Amendment”), dated as of
June 26, 2019, is made pursuant to that certain Management Agreement dated as of
June 1, 2015, (as previously amended by the First Amendment to Management
Agreement, dated as of January 17, 2018, the “Agreement”), among Wendy’s
Funding, LLC, a Delaware limited liability company (the “Master Issuer”),
Wendy’s International, LLC, an Ohio limited liability company (the “Manager”),
the Securitization Entities party thereto, and Citibank, N.A., as trustee (the
“Trustee”).

W I T N E S S E T H:

WHEREAS, the Master Issuer, the Manager, the Securitization Entities and the
Trustee have entered into the Agreement;

WHEREAS, Section 8.3 of the Agreement provides, among other things, that the
provisions of the Agreement may, from time to time, be amended, in writing, upon
the written consent of the Trustee (acting at the direction of the Control
Party), the Securitization Entities and the Manager; provided that any amendment
that would materially adversely affect the interest of the Noteholders shall
require the consent of the Control Party, which consent shall not be
unreasonably withheld or delayed;

WHEREAS, the execution and delivery of this Amendment has been duly authorized
and all conditions and requirements necessary to make this Amendment a valid and
binding agreement have been duly performed and complied with.

WHEREAS, the Master Issuer and the Securitization Entities wish to amend the
Agreement as set forth herein;

WHEREAS, the Control Party has directed the Trustee to consent to the amendments
set forth herein;

NOW, THEREFORE, for good and valuable consideration, the receipt and sufficiency
of which are hereby acknowledged, the parties hereto, intending to be legally
bound, agree as follows:

Section 1. Defined Terms. Unless otherwise amended by the terms of this
Amendment, terms used in this Amendment shall have the meanings assigned in the
Agreement.

Section 2. Amendments.1

2.1. The Agreement is hereby amended to amend and restate the definition of
“Leadership Team” set forth in Section 1.1 thereof as follows:

 

 

1 

All modifications to existing provisions of the Agreement are indicated herein
by adding the inserted text (indicated in the same manner as the following
example: inserted text, deleted text).



--------------------------------------------------------------------------------

“Leadership Team” means the persons holding the following offices immediately
prior to the date of the occurrence of a Change of Control: any Senior Vice
President, any person that reports directly to the Chief Executive Officer or
Chief Financial Officer, the Treasurer or any other position that contains
substantially the same responsibilities as of any of the positions listed above
or reports to the Chief Executive Officer; provided that from time to time an
Authorized Officer of Wendy’s may, upon written notice to the Control Party and
the Trustee, change the list of offices comprising the Leadership Team so long
as such list (x) at all times includes, at a minimum, the Chief Executive
Officer and Chief Financial Officer (or differently-titled successor offices
performing substantially the same functions as the Chief Executive Officer
and/or Chief Financial Officer, as the case may be) and (y) at no time exceeds
twenty-five (25) officers; provided, further, that any changes to such list
notified to the Control Party and the Trustee during the period beginning on the
date that is ninety (90) days preceding the announcement of a Change of Control
and ending on the date that is twelve (12) months following the occurrence of a
Change of Control shall be disregarded for purposes of this definition.”

2.2. The Agreement is hereby amended to amend and restate Sections 6.1(a)(iii),
(iv), (v) and (vi) thereof in their entirety as follows:

“(iii) any failure by the Manager to provide any required certificate or report
set forth in SECTIONS 4.1(a), (b), (c), (d), (e), (f) or (g) of the Base
Indenture within three (3) Business Days of its due date certain certificates or
reports as required by the Indenture (subject to applicable grace periods);

(iv) a material default by the Manager in the due performance and observance of
any provision of this Agreement or any other Related Document to which it is a
party (other than as described above) and the continuation of such default for a
period of thirty (30) days after the Manager has been notified thereof in
writing by any Securitization Entity or the Control Party; provided, that if any
such default is capable of being remedied within thirty (30) days after the
Manager has obtained Actual Knowledge of such breach or the Manager’s receipt of
written notice thereof, then a Manager Termination Event shall only occur under
this clause (iv) as a result of such breach if it is not cured in all material
respects by the end of such 30-day period; provided, further, that no Manager
Termination Event shall occur pursuant to this clause (iv) due to the breach of
any covenant relating to any New Asset set forth in ARTICLE V so long as the
Manager has complied with SECTION 2.7(b) and SECTION 2.7(c) if such damages are
required to be paid with respect to such breach (subject to notice, certain
grace periods and opportunities to cure including, if applicable, by payment of
liquidated damages as provided for in this Agreement or any other Related
Document);

 

-2-



--------------------------------------------------------------------------------

(v) any material breach by the Manager of any representation, warranty or
statement of the Manager made in this Agreement or any other Related Document or
in any certificate, report or other writing delivered pursuant thereto that is
or warranty not qualified by materiality or the definition of “Material Adverse
Effect” as of the time when the same was made or deemed to have been made or as
of any other date specified in such document or agreement; provided that if any
such breach is capable of being remedied within thirty (30) days after the
Manager has obtained Actual Knowledge of such breach or the Manager’s receipt of
written notice thereof, then a Manager Termination Event shall only occur under
this clause (v) as a result of such breach if it is not cured in all material
respects by the end of such 30-day period; provided, further, that no Manager
Termination Event shall occur pursuant to this clause (v) due to the breach of
any representation, warranty or statement relating to any New Asset set forth in
ARTICLE V so long as the Manager has complied with SECTION 2.7(b) and SECTION
2.7(c) if such damages are required to be paid with respect to such breach set
forth in this Agreement or any other Related Document or any certificate, report
or writing delivered pursuant thereto (subject to notice and any opportunity to
cure);

(vi) any breach by the Manager of any representation, warranty or statement of
the Manager made or warranty qualified by materiality or a “Material Adverse
Effect” set forth in this Agreement or in any other Related Document or in any
certificate, report or other writing delivered pursuant thereto that is
qualified by materiality or the definition of “Material Adverse Effect” as of
the time when the same was made or deemed to have been made or as of any other
date specified in such document or agreement; provided that if any such breach
is capable of being remedied within thirty (30) days after the Manager has
obtained Actual Knowledge of such breach or the Manager’s receipt of written
notice thereof, then a Manager Termination Event shall only occur under this
clause (vi) as a result of such breach if it is not cured in all material
respects by the end of such 30-day period; provided, further, that no Manager
Termination Event shall occur under this clause (vi) due to the breach of a
representation or warranty relating to any New Asset set forth in ARTICLE V so
long as the Manager has complied with SECTION 2.7(b) and SECTION 2.7(c) with
respect to such breach by taking any action required to be taken (subject to
notice and any opportunity to cure);”

Section 3. Effectiveness of Amendment. Upon the date hereof (i) the Agreement
shall be amended in accordance herewith, (ii) this Amendment shall form part of
the Agreement for all purposes and (iii) the parties and each Noteholder shall
be bound by the Agreement, as so amended. Except as expressly set forth or
contemplated in this Amendment, the terms and conditions of the Agreement shall
remain in place and shall not be altered, amended or changed in any manner
whatsoever, except by any further amendment to the Agreement made in accordance
with the terms of the Agreement, as amended by this Amendment.

 

-3-



--------------------------------------------------------------------------------

Section 4. Representations and Warranties. Each party hereto represents and
warrants to each other party hereto that this Amendment has been duly and
validly executed and delivered by such party and constitutes its legal, valid
and binding obligation, enforceable against such party in accordance with its
terms.

Section 5. Binding Effect. This Amendment shall inure to the benefit of and be
binding on the respective successors and assigns of the parties hereto, each
Noteholder and each other Secured Party.

Section 6. Execution in Counterparts. This Amendment may be executed in any
number of counterparts, each of which so executed shall be deemed to be an
original, but all of such counterparts shall together constitute but one and the
same instrument.

Section 7. Governing Law. THIS AMENDMENT SHALL BE GOVERNED BY, AND CONSTRUED AND
INTERPRETED IN ACCORDANCE WITH, THE LAWS OF THE STATE OF NEW YORK.

Section 8. Trustee. The Trustee assumes no responsibility for the correctness of
the recitals contained herein, which shall be taken as the statements of the
Securitization Entities and the Trustee shall not be responsible or accountable
in any way whatsoever for or with respect to the validity, execution or
sufficiency of this Amendment and makes no representation with respect thereto.
In entering into this Amendment, the Trustee shall be entitled to the benefit of
every provision of the Indenture relating to the conduct of or affecting the
liability of or affording protection to the Trustee.

[SIGNATURE PAGES TO FOLLOW]

 

-4-



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the parties hereto have caused this First Amendment to
Management Agreement to be executed and delivered by their duly authorized
officers as of the date hereof.

 

WENDY’S INTERNATIONAL, LLC, as Manager By:   /s/ Gavin P. Waugh   Name: Gavin P.
Waugh   Title: Vice President and Treasurer WENDY’S SPV GUARANTOR, LLC, as a
Securitization Entity By:   /s/ Gavin P. Waugh   Name: Gavin P. Waugh   Title:
Vice President and Treasurer WENDY’S FUNDING, LLC, as Master Issuer By:   /s/
Gavin P. Waugh   Name: Gavin P. Waugh   Title: Vice President and Treasurer
QUALITY IS OUR RECIPE, LLC, as a
Securitization Entity By:   /s/ Gavin P. Waugh   Name: Gavin P. Waugh   Title:
Vice President and Treasurer

 

[Signature Page to Second Amendment to Management Agreement]



--------------------------------------------------------------------------------

WENDY’S PROPERTIES, LLC, as a Securitization
Entity By:   /s/ Gavin P. Waugh   Name: Gavin P. Waugh   Title: Vice President
and Treasurer

 

[Signature Page to Second Amendment to Management Agreement]



--------------------------------------------------------------------------------

CITIBANK, N.A., in its capacity as Trustee By:   /s/ Anthony Bausa   Name:
Anthony Bausa   Title: Senior Trust Officer

 

[Signature Page to Second Amendment to Management Agreement]



--------------------------------------------------------------------------------

CONSENT OF CONTROL PARTY AND SERVICER: In accordance with Section 2.4 and
Section 8.4 of the Servicing Agreement, Midland Loan Services, a division of PNC
Bank, National Association, as Control Party (in accordance with Section 8.3 of
the Management Agreement) and as Servicer hereby consents to the execution and
delivery by the Master Issuer, the Securitization Entities and the Trustee of,
and as Control Party hereby directs the Trustee to execute and deliver, this
First Amendment to Management Agreement. MIDLAND LOAN SERVICES,

A DIVISION OF PNC BANK, NATIONAL ASSOCIATION

By:   /s/ David D. Spotts   Name: David D. Spotts   Title: Senior Vice President

 

[Signature Page to Second Amendment to Management Agreement]